DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 17-20 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achten et al (US 2020/0140707 A1).

( Step I of the method comprises depositing a free-radically crosslinked 
build material on a carrier, see [0023]) comprising: photopolymerizing a photocurable resin to form a fabricated structure; (the depositing of a free-radically crosslinked build material at least in step II) (preferably also in step I) is effected by exposure and/or irradiation of a selected region of a free-radically crosslinkable build material corresponding to the respectively selected cross section of the article, see [0025]) 
and programmed thermal treating of the fabricated structure (step III) is followed by step IV) in which the precursor or its free-radically crosslinked build material a chemical reaction is conducted.  This reaction may, for example, be thermally initiated, see [0036]) for transesterification of material of the fabricated structure. (In a heated build material, it is thus possible for a chemical reaction to take place in the build material (if appropriate in the presence of urethanization catalysts and/or transesterification catalysts), see [0054]. Examiner notes the heating step IV of Achten results in transesterification in presence of a transesterification catalysts).

Regarding claim 18, Achten meets the claimed wherein the photopolymerizing step (exposure and/or irradiation of a selected region of a free-radically crosslinkable build material corresponding to the respectively selected cross section of the article, see [0025]) comprises photopolymerizing 3D printing reprocessable thermosets to form the fabricated structure. (Achten teaches reusability of build material [0011], Because the NCO groups present in the build material do not react below this temperature, the build material is also easy to reuse, see [0075])

Regarding claim 19, Achten meets the claimed wherein the photopolymerizing step comprises applying patterned ultraviolet (UV) radiation to a UV curable thermoset layer-by-layer to 3D print the fabricated structure. (Achten teaches “exposure” to include UV wavelengths [0025], such as the Superfici UV curing system [0148])

Regarding claim 20, Achten meets the claimed wherein the programmed thermal treatment step comprises heating the fabricated structure at a predetermined temperature (Achten teaches step IV is performed at temperature 50 to 200C, see [0105])  for a predetermined time duration for transesterification of material of the fabricated structure. (Examiner notes step IV is inherently performed for a period of time, and results in transesterification, see [0054]).


Regarding claim 23, Achten meets the claimed wherein the photocurable resin is a UV curable (UV and thermal curing material [0004]) recyclable thermoset. (Achten teaches reusability of build material [0011], Because the NCO groups present in the build material do not react below this temperature, the build material is also easy to reuse, see [0075]) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achten et al (US 2020/0140707 A1).

Regarding claim 21, Achten does not meet the claimed wherein the predetermined temperature is 180°C.
Achten teaches step IV is performed at temperature 50 to 200°C, see [0105].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the temperature of Achten to meet the claimed 180°C in order to optimize the mechanical strength, see [0011].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achten et al (US 2020/0140707 A1) in view of Wu et al. (US 2017/0260418 A1).


Wu meets the claimed wherein the predetermined time duration is greater than four hours. (Wu teaches an example of curing in an over for 2 hours, followed by 2 hours, for a total of 4 hours, see [0133]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the 4 hours of oven curing taught by Wu with the 3D printing method of Achten in order to complete the chemical reaction of the 3D printing article, see [0133]. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achten et al (US 2020/0140707 A1) in view of Savage et al. (US 2022/0072616 A1). 

Regarding claim 24, Achten does not explicitly teach further comprising: polishing a damage site on the fabricated structure after it is damaged until a surface at the damage site is flat; 3D printing new material on the flat surface at the damage site by repeating the photopolymerizing to reform a missing portion of the fabricated structure; and programmed thermal treatment of the fabricated structure including the reformed missing portion.
Savage meets the claimed further comprising: polishing a damage site on the fabricated structure after it is damaged until a surface at the damage site is flat; (excavation 212 may be formed to selectively remove a defective area such as an area containing a crack or blemish [0068] to create a flat substrate portion 208, Fig. 2)  3D printing new material on the flat surface at the damage site by repeating the photopolymerizing to reform a missing portion of the (the AM machine 104 forms a first layer 211 of a material deposit 202 on the interface layer 206, [0069], Fig. 2) 
Achten meets the claimed programmed thermal treatment of the fabricated structure including the reformed missing portion. (Achten teaches after depositing all layers to thermally treat the final article, see step IV [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the excavation and 3D printing of a crack taught by Savage with the 3D printing process of Achten because it can be used to selectively remanufacture the component 204 to provide replacement features having more advantageous properties, see Savage [0058]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744